Exhibit 10.2

 

Principal Amount: $57,000

 

12% CONVERTIBLE NOTE
DATED October 26, 2020

 

(the “Issue Date”)

 

THIS NOTE (the “Note”) is a duly authorized Convertible Note of Cyber Apps
World, Inc., a Nevada corporation (the “Company”).

FOR VALUE RECEIVED, the Company therefore promises to pay East Capital
Investment Corp. (the “Holder”), the principal sum of $57,000 (the “Principal
Amount”) or such lesser principal amount following the conversion or conversions
of this Note in accordance with Paragraph 2 (the “Outstanding Principal Amount”)
twelve (12) months from the date of issuance hereof (the “Maturity Date”), and
to pay interest on the Outstanding Principal Amount (“Interest”) in a lump sum
on the Maturity Date, at the rate of twelve percent (12%) per Annum(the “Rate”)
from the date of issuance.

 

Accrual of Interest shall commence on the date of this Note and continue until
the Company repays or provides for repayment in full the Outstanding Principal
Amount and all accrued but unpaid Interest. Accrued and unpaid Interest shall
bear Interest at the Rate until paid, compounded monthly. The Outstanding
Principal Amount of this Note is payable on the Maturity Date in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts, at the address last appearing on the Note
Register of the Company as designated in writing by the Holder from time to
time. The Company may prepay principal and interest on this Note at any time
before the Maturity Date.

 

The Company will pay the Outstanding Principal Amount of this Note on the
Maturity Date, free of any withholding or deduction of any kind (subject to the
provision of paragraph 2 below), to the Holder as of the Maturity Date and
addressed to the Holder at the address appearing on the Note Register.

 

This Note is subject to the following additional provisions:

 

1. All payments on account of the Outstanding Principal Amount of this Note and
all other amounts payable under this Note (whether made by the Company or any
other person) to or for the account of the Holder hereunder shall be made free
and clear of and without reduction by reason of any present and future income,
stamp, registration and other taxes, levies, duties, cost, and charges
whatsoever imposed, assessed, levied or collected by the United States or any
political subdivision or taxing authority thereof or therein, together with
interest thereon and penalties with respect thereto, if any, on or in respect of
this Note (such taxes, levies, duties, costs and charges being herein
collectively called “Taxes”).

 

2. The Holder of this Note is entitled, at its option, one hundred eighty (180)
days after the Company’s receipt of the proceeds of the Note, to convert all or
any lesser portion of the Outstanding Principal Amount and accrued but unpaid
Interest into Common Stock at a conversion price equal to a price which is a 40%
discount from the lowest one (1) trading price in the twenty (20) days prior to
the day that the Holder requests conversion, unless otherwise modified by mutual
agreement between the Parties (the “Fixed Conversion Price”) (The Common stock
into which the Note is converted shall be referred to in this agreement as
“Conversion Shares”). Further, Holder shall be entitled to include $1,200.00
from the total conversion amount in each Notice of Conversion to cover Holder’s
deposit fees associated with each Notice of Conversion, provided however,
deposit fees in the aggregate shall not exceed $10,000. The Issuer will not be
obligated to issue fractional Conversion Shares. The Holder may convert this
Note into Common Stock by surrendering the Note to the Company, with the form of
conversion notice attached to the Note as Exhibit B, executed by the Holder of
the Note evidencing such Holder’s intention to convert the Note. If the Borrower
is unable to issue any shares under this provision due to the fact that there is
an insufficient number of authorized and unissued shares available, the Holder
promises not to force the Borrower to issue these shares or trigger an Event of
Default, provided that Borrower takes immediate steps required to get the
appropriate level of approval from shareholders or the board of directors, where
applicable to raise the number of authorized shares to satisfy the Notice of
Conversion.

 



 

 

 

The Company will not issue fractional shares or scrip representing fractions of
shares of Common Stock on conversion, but the Company will round the number of
shares of Common Stock issuable up to the nearest whole share. The date on which
a Notice of Conversion is given shall be deemed to be the date on which the
Holder notifies the Company of its intention to so convert by delivery, by
facsimile transmission or otherwise, of a copy of the Notice of Conversion.
Notice of Conversion may be sent by email to the Company, Attn: CEO, COO. The
Holder will deliver this Note, together with original executed copy of the
Notice of Conversion, to the Company within three (3) business days following
the Conversion Date. At the Maturity Date, the Company will pay any unconverted
Outstanding Principal Amount and accrued Interest thereon, at the option of the
Company, in either (a) cash or (b) Common Stock valued at a price equal to the
Fixed Conversion Price determined as if the Note was converted in accordance
with its terms into Common Stock on the Maturity Date.

 

Notwithstanding the foregoing conversion privilege, in no event shall Issuer
have the right to convert into, nor shall the Issuer issue to such Holder,
shares of Common Stock to the extent that such conversion would result in the
Holder and its affiliates together beneficially owning more than 4.99% of the
then issued and outstanding shares of Common Stock. For purposes hereof,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended, and Regulation 13D-G thereunder.

 

3. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to the payment of the Outstanding
Principal Amount of this Note at the Maturity Date, and in the coin or currency
herein prescribed.

 

4. If at any time or from time to time after the date of this Note, the Common
Stock issuable upon the conversion of the Note is changed into the same or
different numbers of shares of any class or classes of stock, whether by
recapitalization or otherwise, then in each such event the Holder shall have the
right thereafter to convert the Note into the kind of security receivable in
such recapitalization, reclassification or other change by holders of Common
Stock, all subject to further adjustment as provided herein. In such event, the
formulae set forth herein for conversion and redemption shall be equitably
adjusted to reflect such change in number of shares or, if shares of a new class
of stock are issued, to reflect the market price of the class or classes of
stock issued in connection with the above described transaction.

 

5. If the Company in any manner issues or sells or enters into any agreement to
issue or sell, any Common Stock, Options or Convertible Securities (any such
securities, “Variable Price Securities”), after the date of issuance hereof that
are issuable pursuant to such agreement or convertible into or exchangeable or
exercisable for shares of Common Stock at a price which varies or may vary with
the market price of the shares of Common Stock, including by way of one or more
reset(s) to a fixed price, but exclusive of such formulations reflecting
customary anti-dilution provisions (such as share splits, share combinations,
share dividends and similar transactions) (each of the formulations for such
variable price being herein referred to as, the “Variable Price”), the Company
shall provide written notice thereof via facsimile and overnight courier to the
Holder on the date of such agreement and the issuance of such Convertible
Securities or Options. From and after the date the Company enters into such
agreement or issues any such Variable Price Securities, the Holder shall have
the right, but not the obligation, in its sole discretion to substitute the
Variable Price for the Fixed Conversion Price upon conversion of this Note by
designating in the Conversion Notice delivered upon any conversion of this Note
that solely for purposes of such conversion the Holder is relying on the
Variable Price rather than the Fixed Conversion Price then in effect. The
Holder’s election to rely on a Variable Price for a particular conversion of
this Note shall not obligate the Holder to rely on a Variable Price for any
future conversion of this Note. In addition, from and after the date the Company
enters into such agreement or issues any such Variable Price Securities, for
purposes of calculating the Conversion Price as of any time of determination,
the “Fixed Conversion Price” as used therein shall mean the lower of (x) the
Fixed Conversion Price as of such time of determination and (y) the Variable
Price as of such time of determination.

 



2

 

 

6. Events of Default

 

6.1. A default shall be deemed to have occurred upon any one of the following
events:

 

6.1.1. Withdrawal from registration of the Issuer under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), either voluntary or involuntary.

 

6.1.2. Issuer filing for bankruptcy protection under the federal bankruptcy
laws, the calling of a meeting of creditors, or any act of insolvency under any
state law regarding insolvency, without written notification to the Investor
within five business days of such filing, meeting or action.

 

6.1.3. The Borrower fails to issue shares of Common Stock to the Holder (or
announces or threatens in writing that it will not honor its obligation to do
so) upon exercise by the Holder of the conversion rights of the Holder in
accordance with the terms of this Note, fails to transfer or cause its transfer
agent to transfer (issue) (electronically or in certificated form) any
certificate for shares of Common Stock issued to the Holder upon conversion of
or otherwise pursuant to this Note as and when required by this Note, the
Borrower directs its transfer agent not to transfer or delays, impairs, and/or
hinders its transfer agent in transferring or issuing (electronically or in
certificated form) any certificate for shares of Common Stock to be issued to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or directs its transfer agent not to
remove or impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Note as and when required by
this Note (or makes any written announcement, statement or threat that it does
not intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for three (3)
business days after the Holder shall have delivered a Notice of Conversion.

 

6.1.4. Failure to pay the principal and unpaid but accrued interest on the Note
when due.

 

6.1.5. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.

 

6.1.6. Any cessation of operations by Borrower or Borrower admits it is
otherwise generally unable to pay its debts as such debts become due, provided,
however, that any disclosure of the Borrower’s ability to continue as a “going
concern” shall not be an admission that the Borrower cannot pay its debts as
they become due.

 

6.1.7. The failure by Borrower to maintain any material intellectual property
rights, personal, real property or other assets which are necessary to conduct
its business (whether now or in the future).

 

6.1.8. The Borrower effectuates a reverse split of its Common Stock without
twenty (20) days prior written notice to the Holder.

 

6.1.9. In the event that the Borrower proposes to replace its transfer agent,
the Borrower fails to provide, prior to the effective date of such replacement,
fully executed Irrevocable Transfer Agent Instructions in a form as initially
delivered pursuant to the Purchase Agreement (including but not limited to the
provision to irrevocable reserve shares of Common Stock in the Reserved Amount)
signed by the successor transfer agent to Holder and the Borrower.

 

6.1.10. The failure by Borrower to pay any and all Post-Closing Expenses as
defined herein.

 

6.1.11. From and after the initial trading, listing or quotation of the Common
Stock on a Principal Market, an event resulting in the Common Stock no longer
being traded, listed or quoted on a Principal Market; failure to comply with the
requirements for continued quotation on a Principal Market; or notification from
a Principal Market that the Borrower is not in compliance with the conditions
for such continued quotation and such non-compliance continues for seven (7)
trading days following such notification.

 



3

 

 

6.2. Default remedies. Upon the occurrence and during the continuation of any
Event of Default specified in Section 6.1. (solely with respect to failure to
pay the principal hereof or interest thereon when due at the Maturity Date), the
Note shall become immediately due and payable and the Borrower shall pay to the
Holder, in full satisfaction of its obligations hereunder, an amount equal to
the Default Sum (as defined herein). UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF ANY EVENT OF DEFAULT SPECIFIED IN SECTION 6.1., THE NOTE SHALL
BECOME IMMEDIATELY DUE AND PAYABLE AND THE BORROWER SHALL PAY TO THE HOLDER, IN
FULL SATISFACTION OF ITS OBLIGTAIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE
DEFAULT SUM (AS DEFINED HEREIN)). Upon the occurrence and during the
continuation of any Event of Default specified in Sections 6.1. (solely with
respect to failure to pay the principal hereof or interest thereon when due on
this Note, 6.1.1, 6.1.2, 6.1.5, 6.1.6, 6.1.7, 6.1.8, 6.1.9, 6.1.10, 6.1.11
exercisable through the delivery of written notice to the Borrower by such
Holders (the “Default Notice”), and upon the occurrence of an Event of Default
specified in the remaining sections of Section 6.1. (other than failure to pay
the principal hereof or interest thereon at the Maturity Date specified in
Section 6.1. hereof), the Note shall become immediately due and payable and the
Borrower shall pay to the Holder, in full satisfaction of its obligations
hereunder, an amount equal to the greater of (i) 150% times the sum of (w) the
then outstanding principal amount of this Note plus (x) accrued and unpaid
interest on the unpaid principal amount of this Note to the date of payment (the
“Mandatory Prepayment Date”) plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and/or (x) (the then outstanding principal amount of
this Note to the date of payment plus the amounts referred to in clauses (x) and
(y) shall collectively be known as the “Default Sum”) or (ii) the “parity value”
of the Default Sum to be prepaid, where parity value means (a) the highest
number of shares of Common Stock issuable upon conversion of or otherwise
pursuant to such Default Sum, treating the Trading Day immediately preceding the
Mandatory Prepayment Date as the “Conversion Date” for purposes of determining
the lowest applicable Conversion Price, unless the Default Event arises as a
result of such breach in respect of a specific Conversion Date in which case
such Conversion Date shall be the Conversion Date, multiplied by (b) the highest
Closing Price for the Common Stock during the period beginning on the date of
first occurrence of the Event of Default and ending one day prior to the
Mandatory Prepayment Date (the “Default Amount”) and all other amounts payable
hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs, including, without limitation, legal fees and expenses, of
collection, and the Holder shall be entitled to exercise all other rights and
remedies available at low or in equity.

 

If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect.

 

7. Prepayment. Notwithstanding anything to the contrary contained in this Note,
at any time during the periods set forth on the table immediately following this
paragraph (the “Prepayment Periods”), the Borrower shall have the right,
exercisable on not more than three (3) Trading Days prior written notice to the
Holder of the Note to prepay the outstanding Note (principal and accrued
interest), in full, in accordance with this Section 7. Any notice of prepayment
hereunder (an “Optional Prepayment Notice”) shall be delivered to the Holder of
the Note’s email or registered addresses and shall state: (1) that the Borrower
is exercising its right to prepay the Note, and (2) the date of prepayment which
shall be not more than three (3) Trading Days from the date of the Optional
Prepayment Notice. On the date fixed for prepayment (the “Optional Prepayment
Date”), the Borrower shall make payment of the Optional Prepayment Amount (as
defined below) to Holder, or upon the direction of the Holder as specified by
the Holder in a writing to the Borrower (which direction shall to be sent to
Borrower by the Holder at least one (1) business day prior to the Optional
Prepayment Date). If the Borrower exercises its right to prepay the Note, the
Borrower shall make payment to the Holder of an amount in cash equal to the
percentage (“Prepayment Percentage”) as set forth in the table immediately
following this paragraph opposite the applicable Prepayment Period, multiplied
by the sum of: (i) the then outstanding principal amount of this Note plus (ii)
accrued and unpaid interest on the unpaid principal amount of this Note to the
Optional Prepayment Date plus (iii) Default Interest, if any accrued thereon. If
the Borrower delivers an Optional Prepayment Notice and fails to pay the
Optional Prepayment Amount due to the Holder of the Note within two (2) business
days following the Optional Prepayment Date, the Borrower shall forever forfeit
its right to prepay the Note pursuant to this Section 7.




4

 

 


Prepayment Period Prepayment Percentage 1. The period beginning on the Issue
Date and ending on the date which is one hundred twenty (120) days following the
Issue Date. 120% 2. The period beginning one hundred twenty-one (121) days
following the Issue Date and ending on the date which is one hundred fifty (150)
days following the Issue Date. 135% 3. The period beginning one hundred
fifty-one (151) days following the Issue Date and ending on the date which is
one hundred eighty (180) days following the Issue Date. 145%

 

After the expiration of one hundred eighty (180) days following the Issue Date,
the Borrower shall have no right of prepayment.

 

8. The Company covenants that until all amounts due under this Note are paid in
full, by conversion or otherwise, unless waived by the Holder or subsequent
Holder in writing, the Company shall:

 

give prompt written notice to the Holder of any Event of Default or of any other
matter which has resulted in, or could reasonably be expected to result in a
materially adverse change in its financial condition or operations;

 

give prompt notice to the Holder of any claim, action or proceeding which, in
the event of any unfavorable outcome, would or could reasonably be expected to
have a Material Adverse Effect (as defined below) on the financial condition of
the Company;

 

at all times reserve and keep available out of its authorized but unissued
Common Stock, for the purpose of effecting the conversion of this Note into
Common Stock, such number of its duly authorized shares of Common Stock as shall
from time to time be sufficient to effect the conversion of the Outstanding
Principal Amount of this Note into Common Stock.

 

“Material Adverse Effect” means (i) any condition, occurrence, state of facts or
event having, or insofar as reasonably can be foreseen would likely have, any
material adverse effect on the legality, validity or enforceability of the
Transaction Documents or the transactions contemplated thereby, (ii) any
condition, occurrence, state of facts or event having, or insofar as reasonably
can be foreseen would likely have, any effect on the business, operations,
properties or financial condition of the Company that is material and adverse to
the Company and its Subsidiaries, taken as a whole, and/or (iii) any condition,
occurrence, state of facts or event that would, or insofar as reasonably can be
foreseen would likely, prohibit or otherwise materially interfere with or delay
the ability of the Company to perform any of its obligations under any of the
Transaction Documents to which it is a party.

 

9. Upon receipt by the Company of evidence from the Holder reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note,

 

(i) in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or

 

(ii) in the case of mutilation, upon surrender and cancellation of this Note,
then the Company at its expense will execute and deliver to the Holder a new
Note, dated the date of the lost, stolen, destroyed or mutilated Note, and
evidencing the outstanding and unpaid principal amount of the lost, stolen,
destroyed or mutilated Note.

 



5

 

 

10. If any term in this Note is found by a court of competent jurisdiction to be
unenforceable, then the entire Note shall be rescinded, the consideration
proffered by the Holder for the remaining Debt acquired by the Holder not
converted by the Holder in accordance with this Note shall be returned in its
entirety and any Conversion Shares in the possession or control of the Investor
shall be returned to the Issuer.

 

11. The Note and the Agreement between the Company and the Holder (including all
Exhibits thereto) constitute the full and entire understanding and agreement
between the Company and the Holder with respect to the subject hereof. Neither
this Note nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the Company and the Holder.

 

12. This Note shall be governed by and construed in accordance with the laws of
the State of Utah without regard to principles of conflicts of laws. Any action
brought by either party against the other concerning the transactions
contemplated by this Agreement shall be brought only in the state courts of Utah
or in the federal courts located in Salt Lake County, Utah.

 

13. Conditions. The Issuer acknowledges the Investor’s participation in respect
to this Agreement is on a conditions permitting basis. In the event that the
transaction risk profile substantially changes, market pricing or implied
volatility substantially change, due diligence raises concerns or any other
conditions material to the successful closing of the transaction change, the
Investor reserves the right to terminate the Agreement at any time before
delivering to the Non-Affiliate Debtholder the cash consideration as described
hereof.

 

14. Miscellaneous.

 

14.1. Counterparts. This Agreement may be executed in any number of counterparts
by original, facsimile or email signature. All executed counterparts shall
constitute one Agreement not withstanding that all signatories are not
signatories to the original or the same counterpart. Facsimile and scanned
signatures are considered original signatures.

 

14.2. Severability. This Agreement is not severable. If any term in this
Agreement is found by a court of competent jurisdiction to be unenforceable,
then the entire Agreement shall be rescinded, the outstanding principal and
accrued and unpaid interest including Default Interest, at such time, not
converted by the Investor in accordance with this Agreement shall be returned in
its entirety and all remaining Conversion Shares in the possession or control of
the Investor or reserved by the Company’s Transfer Agent shall be released and
returned to the Issuer.

 

14.3. Legal Fees. Except as provided in this agreement, each Party will bear its
own legal expenses in the execution of this Agreement. If the Issuer defaults
and the Investor is required to expend funds for legal fees and expenses, such
costs will be reimbursed to the Investor, solely by the Issuer.

 

14.4. Trading Activities. Neither the Buyer nor their affiliates has an open
short position in the common stock of the Company and the Buyer agree that they
shall not, and that they will cause their affiliates not to, engage in any short
sales of or hedging transactions with respect to the common stock of the
Company.

 

14.5. Modification. This Agreement and the Note may only be modified in a
writing signed by all Parties.

 



6

 



 

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized, as of the date first written above.


 

  CYBER APPS WORLD, INC.         By: /s/ Mohammed Irfan Rafimiya Kazi    
Mohammed Irfan Rafimiya Kazi, President




 



7

 

 

Exhibit B.

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert an aggregate of $________________ of
the Note (as further defined below) into Shares of Common Stock of Cyber Apps
World, Inc., a Nevada Corporation (the “Borrower”) according to the conditions
of the Convertible Note of the Borrower dated as of October __, 2020 (the
“Note”), including transfer and deposit fees (defined below), as applicable, if
any.

 

Box Checked as to applicable instructions:

 

[    ]The Borrower shall electronically transmit the Common Stock issuable
pursuant to this Notice of Conversion to the account of the undersigned or its
nominee with DTC through its Deposit Withdrawal Agent Commission system (“DWAC
Transfer”).

 

Name of DTC Prime Broker:
                                                              

 

Account Number:                                                              

 

[    ]The undersigned
                                                             hereby requests
that the Borrower issue a certificate or certificates for the number of shares
of Common Stock set forth below (which numbers are based on the Holder’s
calculation attached hereto) in the name(s) specified immediately below:

 

East Capital Investment Corp.
EIN #: ________________

 

Date of Conversion:
                                                             

 

Principal Amount Converted:
                                                             

 

Interest Amount:                                                              

 

Deposit Fees pursuant to Sect. 2:
                                                             

 

Total Conversion Amount:
                                                             

 

Conversion Price:                                                              

 

Shares to Be Delivered:
                                                             

 


Remaining Principal Balance Due
After Conversion:                                                              

 

Signature                                                              

Print Name:                                                              

 



8

